Case 1:18-cr-00151-RA Document 58 Filed 01/31/20 Page i of 1
SHEARMAN & STERLING LLP

599 Lexington Avenue
New York, NY 10022-6069
+1.242.848.4000

christopher. lavigne@shearman.com
1.212.848.4432

VIA ECF
January 31, 2020

The Honorable Ronnie Abrams
US. District Court

Southern District of New York
40 Foley Square

New York, NY 10007-1312

Re: United States vy. Shane Dottle, 18-cr-00151-RA-1
Dear Judge Abrams:

We represent defendant Shane Dottle in the above-referenced matter. We submit this
letter to respectfully request that Shane be permitted to travel to Trinitas Regional Medical
Center in the District of New Jersey on Sunday, February 2, 2020, so that he may visit a close
relative who is on life support.

Pursuant to the Court’s November 18, 2019 Order, Shane successfully completed
treatment at Cornerstone of Medical Arts and is currently receiving inpatient treatment at
Odyssey House. Pretrial Services (“PTS”) reports that he has been doing well in treatment and is
on track for recovery. Recently, a close relative of Shane’s was placed on life support and Shane
would like to visit and pay his respects. If our request is granted, Shane will travel to Elizabeth,
New Jersey at 9:00 AM on the morning of Sunday, February 2, 2020, and return to Odyssey
House no later than 9:00 PM that evening. PTS has approved this request given Shane’s ongoing
success in treatment.

We thank the Court for its consideration of this matter.

Sincerely,

‘s/ Christopher LaVigne
Christopher LaVigne

CC: Jonathan Rebold, Assistant United States Attorney
Carlos Ramirez, Pretrial Services Officer APPLICATION GRANTED
Rena Bolin, Pretrial Services Officer RDERED

awe
ee “—

RONNIE ABRAMS, U.S.D.u.

ao
-#2 ra
SHEARMAN.COM [- 3p

Shearman & Steriing LLP is a limited liability partnership organized in the United States under the laws of the slate of Delaware, which laws timil the personal liability of
partners.

 
